861 F.2d 265Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Wildred MOTEN, Jr., Plaintiff-Appellant,v.Ed MURRAY, Director, R.M. Muncy, Warden, P. Johnson, Warden,D. Larson, Director, C.C.B., Defendants-Appellees.
No. 88-6654.
United States Court of Appeals, Fourth Circuit.
Submitted July 28, 1988.Decided Sept. 26, 1988.

Joseph Wildred Moten, Jr., appellant pro se.
Mark Ralph Davis, Office of the Attorney General, for appellees.
Before JAMES DICKSON PHILLIPS and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Joseph W. Moten appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 and 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  To the extent that Moten raises claims under Sec. 1983, we affirm on the reasoning of the district court.  To the extent that Moten raises claims under Sec. 2254, we deny a certificate of probable cause and dismiss the appeal on the reasoning of the district court.  Moten v. Murray, C/A No. 87-773-AM (E.D.Va. April 26, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED in part, DISMISSED in part.